813 F.2d 1583
Walter C. EWERS, Plaintiff-Appellee-Cross-Appellant,Jack Jeter, Plaintiff,v.BOARD OF COUNTY COMMISSIONERS OF the COUNTY OF CURRY andAnita C. Merrill and Michael C. Gattis, individually, and intheir official capacities as members of the Board of CurryCounty Commissioners, Defendants-Appellants-Cross-Appellees.
Nos. 84-2437, 84-2477.
United States Court of Appeals,Tenth Circuit.
March 13, 1987.

1
Before HOLLOWAY, Chief Judge, BARRETT, Circuit Judge, and SAM, District Judge.*

ON PETITION FOR REHEARING

2
Appellee's petition for rehearing is granted.  Judge Barrett voted to deny the petition.


3
Rehearing is limited to appellee Ewers' challenge to the district court's summary judgment dismissing his claimed property interest.  The parties are requested to address this court's discussion of the property interest claim set forth in Ewers v. Board of County Commissioners of Curry County, 802 F.2d 1242, 1250 (10th Cir.1986), and the applicability of Bailey v. Kirk, 777 F.2d 567 (10th Cir.1985).


4
Appellee Ewers' brief is due March 27, 1987.  Appellants' response is due April 10, 1987.



*
 Of the District of Utah, sitting by designation